UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                           September 21, 2010

                                            No. 09-2908

                                 UNITED STATES OF AMERICA
                                                 v.
                                 RUSSELL CHRISTIE, Appellant
                                  (D.N.J. No. 2-07-cr-00332-001)

Present:     RENDELL, JORDAN and GREENAWAY, JR., Circuit Judges.

             Motion by Appellee to publish the panel opinion filed on 09/15/10.


                                                              /s/ Anthony Infante
                                                            Anthony Infante
                                                            Case Manager        267-299-4916


                                            ORDER

The foregoing Motion by Appellee to publish the panel opinion filed on 09/15/10, is hereby
GRANTED.

                                                            By the Court,


                                                             /s/ Kent A. Jordan
                                                            Circuit Judge

Dated: 15 October 2010